Citation Nr: 0127533	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for a low back disability.  This case also 
concerns the veteran's appeal of a November 1994 RO rating 
decision which denied entitlement to nonservice-connected 
disability pension, and increased the disability rating of 
the veteran's service-connected duodenal ulcer from 10 
percent to 20 percent (service connection having been granted 
by a January 1972 RO decision).  The veteran was notified of 
the November 1994 rating decision in a December 1994 letter 
from the RO.

This case was previously before the Board in October 1998, at 
which time it was remanded for additional development.  
Specifically, the remand directed the RO to schedule VA 
orthopedic examination to determine the etiology and extent 
of any low back disability that may be present (to include an 
opinion on whether it is at least as likely as not that the 
veteran's service-connected duodenal ulcer caused or 
aggravated a low back disability).  The remand also directed 
the RO to schedule a VA gastrointestinal examination to 
determine the current severity of the veteran's service-
connected duodenal ulcer, and to determine, if possible, 
whether there is an etiological relationship between the 
veteran's duodenal ulcer and his low back disability.  

The remand further directed the RO to issue a statement of 
the case (SOC) to the veteran and his representative 
regarding the issue of entitlement to nonservice-connected 
disability pension.  The Board noted that an SOC was required 
because the veteran, in December 1994, had filed a notice of 
disagreement (NOD) to the November 1994 RO decision which, in 
part, denied a claim for nonservice-connected disability 
pension.  

As a preliminary matter, the Board finds (as described below) 
that the RO has complied with the directives of the October 
1998 remand.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the October 1998 remand directive, the RO 
readjudicated the claim for nonservice-connected disability 
pension, and issued a November 1998 SOC which determined that 
the veteran had not timely filed an NOD regarding that 
particular issue.  The RO did not address whether the veteran 
was entitled to non-service disability pension, but rather, 
determined that he had not initiated a timely appeal of the 
November 1994 decision which denied entitlement to the same.  
That determination was based on the fact that the NOD filed 
by the veteran's representative in December 1994 read:  
"Please consider this as a [NOD] with the 
. . . VA rating decision of 11-29-94 which only granted a 20% 
evaluation for a Duodenal Ulcer condition."  The RO noted 
that there was no reference in the NOD to the denial of 
nonservice-connected disability pension, or disagreement with 
that part of the November 1994 decision.  

In January 1995, the RO issued an SOC pertaining to the claim 
for an increased evaluation of a duodenal ulcer, and in April 
1995 issued an SOC pertaining to service connection for a low 
back disability.  In a VA Form 9 received by the RO in May 
1995, the veteran wrote:  "I wish to continue my appeal on 
the issues listed on the statement of the case dated 
Jan[uary] 12, 1995 and April 28, 1995."  Again, the veteran 
did not refer to the November 1994 denial of non-service 
connected disability pension, or express any disagreement 
with that particular decision.  As noted by the RO, the first 
indication that the veteran specifically disagreed with the 
November 1994 denial of nonservice-connected disability 
pension are contentions found in a brief filed by his 
representative and received by the RO in July 1998.  Thus, 
because the record reflected that disagreement with the 
November 1994 denial of nonservice-connected disability 
pension was not indicated prior to 1998, the RO held that the 
expression of disagreement in 1998 did not constitute a 
timely-filed NOD as to that issue, as required under 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).  
On the facts of this case, the Board concurs with the RO 
decision set forth in the November 1998 SOC, inasmuch as the 
record reflects that the veteran did not file a timely notice 
of disagreement with the initial denial of entitlement to 
nonservice-connected disability pension in November 1994.  A 
claimant's timely filed notice of disagreement initiates an 
appeal of an adjudicative determination by the agency of 
original jurisdiction and expresses the desire to contest the 
result of such an adjudication.  As the veteran did not 
express disagreement with the November 1994 denial of 
entitlement to nonservice-connected disability pension in 
either a notice of disagreement or any other communication 
within one year of the December 1994 letter notifying him of 
that decision, the issue of entitlement to the same is not 
now before the Board.  Id.  

In January 1999, the veteran requested a hearing at the VA 
Central Office before a Member of the Board.  The hearing was 
scheduled for July 30, 2001, but by facsimile correspondence 
received from his representative on July 27, 2001, the 
veteran canceled the hearing.  


FINDINGS OF FACT

1.  There is no competent, probative evidence of record which 
shows that the veteran's low back disorder is related to any 
in-service incident or injury; and it is not shown that his 
low back disorder was caused or chronically worsened by his 
service-connected duodenal ulcer disease.  

2.  Competent and probative evidence reveals that the 
veteran's service-connected duodenal ulcer disease is 
currently manifested by subjective complaints only; it has 
not been shown that the ulcer can be fairly characterized as 
moderately severe, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303, 3.304, 3.310(a) (2001).

2.  The criteria for a disability rating in excess of 20 
percent for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  The 
amendment to 38 CFR 3.156(a), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii) apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when it adjudicated the issues pertinent to this 
case in March and November 1994.  Nevertheless, after 
reviewing the claims folder, the Board finds that, with 
regard to the claims of entitlement to service connection for 
a low back disability, and for an evaluation in excess of 20 
percent for duodenal ulcer disease, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations and VA's duties have 
been fulfilled in this case.  By virtue of the March and 
November 1994 RO decisions, in statements of the case issued 
in 1995, and in supplemental statements of the case issued 
between 1996 and 2001, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claims for service connection for a low back disability, 
and for an increased rating for duodenal ulcer disease.  

The RO has obtained the veteran's service medical records, 
and all identified medical records from his private medical 
care providers.  There is no indication that there is any 
outstanding relevant evidence pertaining to the disabilities 
at issue, to include VA and private medical records, that has 
not been obtained.  In sum, the facts relevant to the claims 
in this case have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations. 


I.  Service Connection for a Low Back Disability

Essentially, the veteran essentially contends that service 
connection for a low back condition is warranted inasmuch as 
his current low back disability first manifested either 
during service; or in the alternative, his service-connected 
duodenal ulcer (or treatment for same) caused or aggravated a 
low back disability.  In a VA Form 9 submitted in March 1994, 
the veteran contended that he injured his back during his 
active service when an aircraft engine slipped while he was 
changing it, and he had to support the weight of the engine 
by himself.  As will be noted below, the veteran has 
acknowledged, in numerous statements and at personal 
hearings, that he was not treated for low back pain during 
his active service.

The service medical records, including the April 1972 medical 
examination report and report of medical history on his 
separation from service, are negative for any injury or 
chronic disease related to his low back area or spine. 

On VA medical examination in December 1972 (approximately 7 
months after his separation from service), the veteran 
acknowledged that he was not treated for low back pain while 
on active duty.  He complained, however, of sharp low back 
pain that originated a year prior to the examination.  He did 
not report a specific in-service lumbar spine injury, but 
claimed he did a lot of lifting and carrying as an airplane 
mechanic while on active duty.  The diagnosis was possible 
spondylolysis deformity at the L5 level, by X-ray studies.  

Other post-service evidence pertaining to the veteran's low 
back includes private medical records dated in 1992.  An 
August 1992 report from a chiropractor noted that the veteran 
presented a month earlier with a long history of low back 
pain.  Physical examination showed that his lumbosacral range 
of motion was limited in all directions, and appeared to be 
guarded and acutely pain productive.  Digital palpation of 
the lumbosacral area revealed marked paraspinal muscular 
spasm, with some edema, particularly in the L4, L5, and S1 
levels.  The chiropractor's X-ray studies were negative for 
fracture, dislocation or pathology.  Lumbar scoliosis with 
marked rotation of L1-L4 vertebral bodies was noted, as was 
mild disc degeneration of L5-S1.  The diagnosis was severe 
lumbosacral pain and paresthesia with an associated 
radiculoneuralgia resulting from intervertebral disc 
syndrome, producing discogenic nerve root compression of L5.  
The chiropractor's report did not relate the veteran's low 
back pain to any incident or injury in service, nor did it 
suggest that his low back pain was related to his service-
connected duodenal ulcer disease.  

Post-service evidence also includes numerous private medical 
records pertaining to examinations and clinical care the 
veteran underwent for his service-connected duodenal ulcer 
disease.  Review of the private records related to his 
gastrointestinal disability, however, fails to show any 
relationship between his low back disorder and his service-
connected duodenal ulcer disease.  

Of record is an October 1992 report from a private orthopedic 
surgeon noting that the veteran complained of back pain of 
"many years" duration.  It was also reported that he had 
"a lot of stomach problems."  Again, the veteran did not 
recall any specific back injury.  The orthopedist's X-ray 
studies showed spondylolysis in the pars at L5.  In 
concluding the report, the surgeon wrote that the veteran had 
a bony defect in the posterior elements of L5 "which is 
quite common."  It was noted that "[s]ome of [the 
veteran's] pain is probably due to muscle irritation and it 
is very hard to determine how much the bony defect actually 
contributes to his pain."  

In a December 1992 letter, the veteran's chiropractor wrote 
that the veteran continued to carry a diagnosis of severe 
lumbosacral pain and paresthesia resulting from 
intervertebral disc syndrome, and productive of nerve root 
compression at L5.  The chiropractor offered the opinion that 
"[t]here seems to be a direct correlation between the spine 
and the [veteran's] ulcer," as the coeliac plexus which 
innervated the duodenum was located at the level of the last 
thoracic and the upper part of the first lumbar vertebra.

On VA medical examination in September 1993, the veteran 
recalled that he injured his low back while changing engines 
on airplanes, but he did not seek medical attention at that 
time.  The veteran complained that he could not lift, twist, 
or bend because of vomiting and chills.  The VA physician 
noted that a review of the claims file revealed that most of 
the veteran's prior complaints and hospital admissions were 
due to his service-connected duodenal ulcer disease, and not 
because of his low back condition.  Although X-ray studies 
revealed a spondylolytic defect at L5, the physician opined 
that the range of motion of the lumbar spine was excellent.  
The diagnosis was chronic low back pain, minimal degenerative 
joint disease of the lumbar spine, spondylolisthesis at L5-
S1, and spondylolysis of the 5th lumbar vertebra.

On VA medical examination in May 1994, the musculature of the 
veteran's back showed moderate spasm of the paraspinal 
muscles of the lumbar spine.  All of the ranges of motion of 
the back were done under considerable pain.  The diagnosis 
was L5-S1 radiculopathy due to nerve root irritation at that 
level.  A computed axial tomography scan revealed minimal 
loss of the normal mid-dorsal concavity of the L3-4 disc.  
The L4-5 disc had lost its normal mid-dorsal concavity, and 
spondylolytic defects were noted at L5-S1.  

VA medical examination in November 1996 revealed that his 
back was soft, with no palpable spasm in his musculature.  
His spine was straight at the lumbosacral area, with only 
slight kyphosis in the thoracic area.  

In a February 1997 statement, a private osteopath reported 
that the veteran had been a patient since January 1986, and 
suffered weight loss, occasional anemia, recurrent 
intractable vomiting, Mallory-Weiss tear, erosive 
esophagitis, gastroesophageal reflux, gastric erosions, and 
abdominal pain.  It was also reported that the veteran 
experienced chronic lumbosacral strain resulting in arthritis 
of the spine, and had been unable to take anti-inflammatory 
medication for his low back condition because of his on-going 
gastrointestinal disorder.  The osteopath stated that the 
veteran's "present health problems can be directly related 
to his previously diagnosed service-connected duodenal ulcer 
disease."

At a February 1997 personal hearing before a hearing officer 
at the RO (and during a prior personal hearing in June 1995), 
the veteran testified that he injured his back in 1970 when 
he lost his hold on an aircraft engine he was replacing and 
"jerked something out of place in my back."  He stated that 
he did not seek medical treatment for that particular injury, 
but the pain from the injury lasted at least two weeks.  He 
also testified that he did not report a low back problem at 
his separation from service because he was told he would have 
to remain on base for two more weeks if he admitted to having 
a medical disorder.  He testified that, essentially, he had 
experienced chronic low back pain from the time of the 
initial in-service injury to the present.

At the February 1997 personal hearing, the veteran's spouse 
furnished a written statement describing symptoms the veteran 
exhibited that were related to his gastrointestinal 
disorders.  A friend and work colleague also furnished a 
written statement describing, in effect, the extent of the 
veteran's "stomach-back sickness."  His friend reported 
that the veteran had to take early medical retirement because 
of his disabilities, and his medical problems had taken a 
physical and mental toll on the veteran and his family.  

Numerous private medical records were obtained, dated between 
June and September 1998, revealing that the veteran was seen 
and treated for disorders related to his gastrointestinal 
system.  Diagnoses given during that time period included 
chronic gastritis, right inguinal hernia (repaired in 
September 1998), gastroparesis, persistent vomiting, 
dehydration, and depression.  The records are negative for 
clinical findings related to his low back, or for findings 
suggesting that his gastrointestinal disorders are productive 
of, or related in any way to, a low back disorder.

In the October 1998 remand, the Board found that the above-
noted statement of the veteran's private osteopath could be 
construed as providing some support for secondary service 
connection on an aggravation basis, albeit it was rather 
conclusory in nature and lacked a rationale.  Therefore, the 
remand directed that the veteran undergo a VA examination in 
order to obtain a medical opinion as to whether it is at 
least as likely as not that his service-connected duodenal 
ulcer disease caused or aggravated his low back disability. 
On a VA gastrointestinal examination in February 1999, the 
physician reviewed the claims folder, and noted the veteran's 
medical history of severe arthritis of the spine and the 
joints.  The physician opined that there was no correlation 
between the veteran's spinal arthritis and duodenal ulcer.  
The physician stated that "[u]lcer disease does not give 
rise to arthritis, whereas, if arthritis comes first, the 
medications used to treat arthritis . . . can give rise to 
irritation of the stomach most often and, in some cases, 
ulcers of the stomach and even duodenum, which is not the 
case here."  

The veteran underwent a VA orthopedic examination in March 
1999, which revealed loss of lumbar lordosis, with flattening 
of the lumbar lordotic curve.  The diagnosis, in pertinent 
part, was spondylolisthesis at L5-S1, bilaterally; 
degenerative disk pressing on dura and possibly on nerve 
roots at L4-5 and L5-S1; and history of duodenal ulcer and 
colitis.  

Responding to the specific questions posed in the October 
1998 remand, the VA orthopedist reported that the veteran 
definitely had low back problems due to spondylolysis and 
spondylolisthesis, which were mild in degree.  It was 
reported that those two conditions can produce chronic 
backache, and "definitely he has enough reasons to give him 
backache from condition[s] confined to the back."  

Responding to the question posed as to whether it is at least 
as likely as not that the veteran's service-connected 
duodenal ulcer caused or aggravated his low back disability, 
the orthopedist opined that, as far as relationship between 
duodenal ulcer and backache is concerned, any abdominal 
disorders, especially duodenal ulcers, could produce backache 
and aggravate a lower back disability if they irritate the 
peritoneal cavity, or if they are perforated at any time.  

The orthopedist stated further, that as far as the duodenal 
ulcer is concerned, "I am not in a position to give an 
opinion as to whether his ulcer at any time has perforated 
and irritated the peritoneum, giving him the backache."  The 
answer to that question, the physician stated, had to come 
from a gastroenterologist who would be in a better position 
to give an opinion regarding the condition of his duodenal 
ulcer and how it might be related to his low back disability.  
The physician also stated that "I don't think his 
disabilities are related to his colitis, unless there is 
evidence of perforation . . . which will give him definite[] 
back disabilities." 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain chronic diseases, to include arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183 (1993).  When aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, there must be 
competent medical evidence that the secondary disability was 
caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998); 
Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. Brown, 7 
Vet. App. 134 (1994).

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996) (citing Gilbert, 1 Vet. App. at 54).

In regard to the veteran's contention that his current low 
back disorder is directly related to an in-service incident 
or injury; or is secondary to his service-connected duodenal 
ulcer disease, those assertions address questions of medical 
causation requiring medical expertise.  Generally, statements 
prepared or made by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
establish service connection.  A layperson can certainly 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record does not 
indicate that the veteran, his spouse, or his friend and co-
worker, have the requisite medical expertise to provide a 
competent opinion in support of the contended causal 
relationships. 

The Board recognizes the statements from the veteran's 
treating physicians, which reflect that his current low back 
disorder is related, at least to some degree, to the service-
connected duodenal ulcer disease.  What the record does not 
show is that any of the veteran's private physicians or 
chiropractor had access to the claims file, or had the 
opportunity to review the veteran's medical history as 
evidenced by the claims folder.  Notably, the opinions of the 
private physicians as to the etiology of the veteran's low 
back disorder appear to be based on the veteran's medical 
history as recounted by himself.  

Significantly, the opinions of the private physicians are 
contradicted by the findings and opinions of VA physicians 
who reviewed the veteran's claims file and were thus familiar 
with his medical history as evidenced by medical 
documentation.  The February 1999 VA gastrointestinal 
examination report reflects a VA physician's opinion 
specifically noting that the veteran's low back disability is 
not related on a secondary basis to the service-connected 
duodenal ulcer disease.  The VA physician performing the 
March 1999 orthopedic examination, while noting that he was 
not in a position to give an opinion as to whether the 
veteran's ulcer at any time had perforated and irritated the 
peritoneum (which could cause back pain), stated specifically 
that, unless there were such evidence of perforation, he did 
not think the veteran's back disabilities were related to a 
gastrointestinal disease.  In this regard, the Board notes 
that, aside from the fact that a perforated ulcer or 
perforated peritoneum is a gastrointestinal disability rather 
than an underlying back disability, the medical evidence of 
record is devoid of medical records evincing any such 
perforation.  Notably, the VA physicians who performed the 
February and March 1999 medical examinations also noted that 
they had reviewed the claims folder, including the medical 
records and opinions of the veteran's private physicians and 
chiropractor.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA examiners' opinions 
reflect examination of the veteran and a full review of all 
medical evidence of record, including the clinical records 
created by the veteran's private physicians and chiropractor, 
and the medical opinions of those clinicians.  In contrast, 
it is apparent that the private physician and chiropractor 
opinions as to the relationship between the veteran's low 
back disorder and his service-connected duodenal ulcer are 
based on a medical history provided by the veteran himself; a 
history he reported to the private physicians approximately 
fourteen years after his separation from service.  
Accordingly, the Board finds that the opinions of the private 
physicians and chiropractor with respect to the veteran's low 
back disability are based a medical history as provided by 
the veteran, and thus are of less probative value that the 
opinions of VA physicians who had the benefit of reviewing 
the entirety of the claims folder.  In this regard the Board 
notes that the Court has stated that, without a thorough 
review of the record, an opinion regarding etiology can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 177 (1993).  It is again pertinent to note 
that the veteran was afforded two VA medical examinations in 
1999, one specifically related to his spine, and the other to 
his gastrointestinal system, performed by different 
physicians for the specific purpose of addressing the 
contended causal relationship.  Both physicians reviewed the 
relevant evidence in the claims file, obtained a detailed 
history from the veteran, and performed appropriate 
orthopedic and gastrointestinal examinations.  The 
gastrointestinal examination, which again was more thorough 
than the private conclusory opinion noted above, resulted in 
an unequivocal opinion that goes against the veteran's claim 
of secondary service connection, which is his primary 
contention, and there is no medical evidence to support a 
finding that a low back disability began during or is 
causally linked to any incident of active service.  For these 
reasons, the VA examiners' opinions are given higher 
probative value.

While the veteran has submitted medical evidence of a current 
low back disability, the clear preponderance of the evidence 
is against a causal relationship between a low back 
disability and any in-service incident or injury.  A 
preponderance of the evidence is also against a finding that 
the veteran's service-connected duodenal ulcer disease caused 
or aggravated a low back disability.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 53.






II.  Increased Rating for Duodenal Ulcer Disease

Regarding the veteran's claim for an increased evaluation for 
his service-connected duodenal ulcer, he maintains that said 
disability is productive of greater impairment than is 
reflected by the currently assigned 20 percent evaluation.
Service connection for duodenal ulcer disease was granted by 
RO decision in January 1973.  A 20 percent disability rating 
was assigned, as the evidence showed the veteran was 
hospitalized in October 1972 after he was diagnosed as having 
a duodenal ulcer.  It was noted that he had lost 19 pounds 
prior to a December 1972 VA examination and had trouble 
regaining the lost weight.  Numerous foods caused him 
epigastric pain, and medication had been prescribed for 
relief.

By a December 1977 rating decision, the RO decreased the 
evaluation of the service-connected duodenal ulcer disease 
from 20 percent to 10 percent, on the basis of a VA 
examination that month.  Physical examination revealed no 
tenderness, rigidity, palpable mass, or organomegaly in his 
abdominal area, and no pertinent abnormal laboratory findings 
were noted.

On VA examination in September 1992, the veteran complained 
of daily nausea and vomiting, occurring about every two or 
three days.  He stated that the symptoms had worsened over 
the years, and he had lost about 10 pounds over the prior two 
months.  Physical examination revealed that he was 
underweight but not anemic.  His maximum weight over the 
prior year was 130 pounds.  His abdomen was not tender, and 
there were no palpable masses.  The diagnosis was nausea and 
vomiting of undetermined etiology.  An upper GI series was 
normal.  Laboratory studies revealed borderline hypochromic 
anemia.  

In September 1994, the veteran filed an application for an 
increased evaluation for his service-connected duodenal ulcer 
disability, and medical evidence was furnished showing that 
he complained to private health care providers that he was 
vomiting 3 to 4 times weekly.  

By a November 1994 decision, the RO increased the evaluation 
of the service-connected duodenal ulcer disease from 10 
percent to 20 percent.  The decision was based on the results 
of a VA medical examination in that month, during which the 
veteran stated he was rarely able to keep food down.  He 
reported that he ate only small meals in order to keep from 
vomiting.  Physical examination revealed marked tenderness 
and distention of the abdomen with tenderness in the mid-
epigastric area, and a considerable amount of bloating and 
tenderness in the mid-abdomen.  There were loud bowel sounds 
throughout, but no evidence of anemia or malnutrition.  An 
upper GI series was within normal limits.  The diagnosis was 
duodenal ulcer by history.  The veteran timely appealed the 
November 1994 RO decision, contending that the symptoms of 
his duodenal ulcer warranted a disability rating in excess of 
20 percent.

At the June 1995 and February 1997 personal hearings, the 
veteran testified that symptoms related to his 
gastrointestinal disorders included vomiting, cramping, 
bloating, chills, sweating, and overactive salivary glands.  
He also complained of occasional diarrhea.  He stated that 
occasionally he had to spend up to seven hours vomiting, 
sometimes as often as every half-hour.  He stated that he 
continued to use medication, vitamins, and suppositories, and 
often found relief only while sitting in a warm bath.  At the 
June 1995 hearing, the veteran furnished a letter from a 
private osteopath, dated in June 1995, who had treated him 
for his back disorders.  The osteopath wrote that the veteran 
had recurrent and intractable hyperemesis, which rendered the 
veteran unable to work because the spells were totally 
debilitating.

VA medical records show that the veteran was hospitalized in 
March 1996 after he complained of abdominal pain, nausea, 
vomiting, and diarrhea over the prior two weeks.  Physical 
examination showed that his abdomen was non-distended, and 
there was moderate epigastric tenderness.  An 
esophagogastroduodenoscopy [EGD] showed esophageal erosion of 
normal gastric motility.  A colonoscopy showed mucosal 
changes consistent with colitis.  The medical record notes 
that the veteran slowly improved.  Intravenous fluids were 
discontinued, and a diet of solid food was advanced as 
tolerated.  It was reported that the veteran tolerated the 
treatment well, with improvement in his diarrhea.  The 
diagnosis was colitis, possible delayed gastric emptying 
syndrome, and mild chronic active gastritis.

A November 1996 VA medical examination of the veteran's 
abdomen revealed no masses, tenderness, or organomegaly to 
deep or light palpation.  The veteran did not appear in acute 
distress.  The veteran reported that his weight fluctuated 
between 113 to 123 pounds.  X-ray study of the abdomen was 
considered nonspecific.  Ultrasound studies of the liver, 
gallbladder, and pancreas were normal.  A gastric emptying 
study revealed relatively rapid gastric emptying.  The 
diagnosis was chronic duodenal ulcer.  

As outlined above in the decision regarding the veteran's low 
back disability, the veteran's private osteopath furnished a 
February 1997 letter reiterating that the veteran experienced 
weight loss, occasional anemia, recurrent intractable 
vomiting, Mallory-Weiss tear, erosive esophagitis, 
gastroesophageal reflux, gastric erosions, and abdominal 
pain.  The osteopath reported that the veteran experienced 
episodes of vomiting from one to two times monthly, or up to 
two to three times weekly.  The episodes were reported to 
have lasted ten day or more at times, during which the 
veteran was totally incapacitated.  The physician further 
noted that the symptoms were related to the veteran's weight 
loss and anemia, they had impaired his health, and his 
"present health problems can be directly related to his 
previously diagnosed . . . duodenal ulcer disease."

Medical records were obtained from a private hospital showing 
that the veteran received treatment in its emergency room in 
June and September 1998.  Symptoms noted on those occasions 
included lightheadedness, abdominal pain, dehydration, and 
vomiting.  In a hospitalization report dated in September 
1998, the attending physician reported that the veteran was 
admitted with persistent vomiting and dehydration.  It was 
noted that multiple prior evaluations failed to reveal the 
cause of the episodes.  A physical examination described in 
the September 1998 hospital admission record shows that the 
veteran was in marked distress and dehydrated.  His abdomen 
was tender over the epigastrium, but was soft and relaxed, 
and bowel sounds were present.  The diagnosis was anemia of 
chronic disease, anxiety disorder, and depression.  The 
September 1998 hospitalization record notes that the veteran 
was aggressively rehydrated and responded well to antiemetic 
medications.  His abdominal pain and nausea subsided, and the 
laboratory data showed evidence that his dehydration had 
resolved.

On a VA gastrointestinal examination in February 1999, the 
veteran complained of frequent nausea and vomiting.  Physical 
examination revealed that the veteran was in no acute 
distress; and physical examination revealed a normal abdomen.  
The veteran refused a rectal examination.  The diagnosis was 
"[i]rritable bowel syndrome, probably not duodenal ulcer 
disease as the constant symptoms of nausea and vomiting are 
not compatible with the diagnosis of ulcer disease."  
Explaining the diagnosis, the physician stated:

I have reviewed [the veteran's] old 
charts and, apart from the mention in the 
1970s of a duodenal ulcer based on an 
upper GI series, I have no objective 
evidence that [he] has duodenal ulcer 
disease, documented by multiple EGDs.  
His symptoms are compatible with 
irritable bowel syndrome in the fact 
that, despite having nausea and vomiting 
for more than 25 years, he has no 
significant effects of volume depletion, 
blood loss, weight loss, etc.  He has had 
only two to three hospitalizations for 
this problem.  With symptomatic treatment 
he was back to baseline.  

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran's service connected duodenal ulcer disease is 
currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(Ulcer, duodenal).  Under this Code, a duodenal ulcer 
warrants a 60 percent evaluation when it is severe, causing 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.  A 40 percent evaluation 
is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Id.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, warrants a 20 
percent evaluation.  Id.

As noted above, the VA regulation against pyramiding 
precludes the use of multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The service-connected evaluation is assigned 
that most accurately reflects the degree of functional 
impairment shown by the evidence of record.  On the facts of 
this case, the Board concurs with the RO that the 
preponderance of the evidence is against the veteran's claim 
that he has  symptoms showing more than moderate duodenal 
ulcer disease.  Accordingly, a rating in excess of 20 percent 
for his duodenal ulcer disease is not warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

Assignment of a rating in excess of 20 percent for the 
veteran's service-connected duodenal under Diagnostic Code 
7305 contemplates evidence showing, at a minimum, that the 
veteran's ulcer is moderately severe, impairs his health by 
way of anemia and weight loss, or causes recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  The Board is 
aware that the claims folder contains numerous VA hospital 
records, along with reports from private health care 
providers, showing that the veteran has complained of, and 
has been treated for multiple gastrointestinal disorders 
since he applied for an increased rating for his duodenal 
ulcer disease in September 1994.  The symptoms include 
vomiting, nausea, severe abdominal pain and cramping, and 
diarrhea.  Thus, it is undisputed that the veteran has 
current gastrointestinal symptoms as evidenced by recent 
clinical and laboratory findings.  

However, the most recent evidence of record, the VA 
gastrointestinal examination in February 1999, reflects that 
the veteran's symptoms were more indicative of irritable 
bowel syndrome.  Service connection is not in effect for the 
latter disease.  The clear preponderance of the medical 
evidence dated in recent years is against a showing that a 
duodenal ulcer impairs the veteran's health by way of anemia 
and weight loss, or that he has recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  Although the veteran's private 
osteopath opined (most recently in February 1997) that 
symptoms associated with the veteran's ulcer included weight 
loss, occasional anemia, recurrent vomiting, gastric 
erosions, and abdominal pain, his statement was not 
accompanied by treatment records substantiating the opinion 
with clinical or laboratory findings.  On the other hand, 
when the veteran underwent VA gastrointestinal examination in 
February 1999, he reported that the symptoms of his duodenal 
ulcer consisted primarily of nausea and vomiting; symptoms 
which the VA physician noted were not compatible with a 
diagnosis of ulcer disease.  The objective examination in 
February 1999 revealed that the veteran was in no acute 
distress and his abdomen was normal.  After reviewing the 
medical evidence associated with the claims file, the 
physician found that the veteran's history showed "no 
significant effects of volume depletion, blood loss, or 
weight loss, etc."  In fact, the physician expressly 
reported that no observable duodenal ulcer disability was 
evident.  To the contrary, the diagnosis in February 1999 was 
irritable bowel syndrome, a disability for which the veteran 
has not been granted service connection.  It is pertinent to 
note that the latter examination was performed by a 
gastroenterologist and, by virtue of that fact alone, it is 
more probative to the question of the current severity of a 
gastrointestinal disability that the opinion of an osteopath.

In the Board's opinion, the preponderance of the evidence is 
against a finding that the veteran's duodenal ulcer disease 
is manifested by anemia and weight loss, or by recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  The relevant 
medical evidence shows that the veteran's duodenal ulcer 
disease is currently productive of subjective complaints 
only.  Accordingly, a disability rating in excess of 20 
percent under Diagnostic Code 7305 is not warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits the 
assignment of a disability rating in excess if 20 percent.  
Specifically, the medical findings do not demonstrate that 
the degree of impairment resulting from the veteran's 
duodenal ulcer disease meets or more nearly approximates the 
criteria for a 40 percent, or higher, disability rating.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7305.

Finally, the Board notes that it does not have the authority 
in the first instance to assign a higher rating for the 
veteran's history of duodenal ulcer disease on an 
extraschedular basis.  There is no evidence of an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards pertaining to the 
service-connected duodenal ulcer disease.  Thus, the Board 
finds no basis to refer the case to appropriate VA officials 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a low back disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

